DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2021 has been entered. Claims 1, 4, 7, 8, 10, 11, 13-15, and 17-20 are pending and allowed.


Priority
2.	The instant application claims priority to provisional application US 62/584857, filed 11/12/2017. The provisional application does not appear to provide any support for the instantly claimed material drawn to scFv fusion to estrogen receptor ligand binding domains or tamoxifen-binding estrogen receptor ligand binding domains. Therefore, the priority date or effective filing date for the instant claims is the filing date of the instant application: September 28, 2018.


Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
3.	The disclosure is objected to because of the following informalities: Applicants amended the first paragraph of the specification on February 8, 2021 for the application to claim benefit to US Provisional Application Serial No. 62/564,067 and incorporate by reference the Provisional Application. The second petition to gain priority claim to US Provisional Application Serial No. 62/564,067 was dismissed on December 23, 2021 by the USPTO, therefore the claim to benefit of US Provisional Application Serial No. 62/564,067 should be removed from the instant specification and cannot be incorporated by reference. Appropriate correction is required.


4.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

5.	Conclusion: Claims 1, 4, 7, 8, 10, 11, 13, 14, 15, 17-20 are allowed.




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/Primary Examiner, Art Unit 1642